DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s affirmation of the election without traverse of Group I, claims 10-26, in the reply filed on 12/21/2020 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 10 and 12-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oda et al. (WO 2014/141978).
	In claims 1-9 and col. 2, lines 15-22 of US 9,540,485, which is the English translation of WO 2014/141978, Oda et al. teach a polyamide resin from 
	a diamine unit, exemplified by 1,4-bis(aminomethyl)cyclohexane, wherein the crystallinity of the polyamide resin is desired to be low, the cis:trans ration being preferably 33:70 to 0:100 (70 mol % or more of the trans), and
	more preferably a linear 4-12 carbon dicarboxylic acid, exemplified by sebacic acid;
wherein the polyamide resin having a low yellow index and good optical appearance. 
 

	In col. 9, lines 62- 67, Oda et al. also teaches that when the amount is 500 ppm or less, the polyamide oligomer and the polyamide resin hardly gel and, in addition, incorporation of fish eyes that may be caused by the phosphorus atom-containing compound is suppressed in formed articles, and therefore, the appearance of formed articles can be good.  
	Thus, it is clear that applicant’s claimed 20 ppm to 100ppm is within the scope of Oda et al., especially since Oda et al. explicitly recites the present minimum amount as a preferred amount of phosphorus atom content.
	In col. 9, lines 28-51, the phosphorus atom is taught to be derived for a small group of compounds, exemplified by calcium hypophosphite Ca(H2P02)2 , i.e., a molar ratio of P/Ca of 1:0.5.
	In table 2, Oda et al. also teach melting temperature of the polyamide to be 270 °C.
	Thus, the requirements for rejection under 35 U.S.C. 102(a)(1) are met.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Oda et al. (WO 2014/141978).
	Although Oda et al., above, does not explicitly recite the degree of crystallization in the polyamide resin, the tacticity of the polymer chain, which is mainly influenced by the isomeric structure of the monomers, is determinative of crystallization.  Thus, as the molar ratio cis/trans disclosed in Oda et al. falls within the scope of the present claim, the degree of crystallinity of 30-60% is implicitly disclosed by Oda et al.  In any regard, the USPTO does not have at its disposal the tools or facilities deemed necessary to make physical determinations of the sort, and an otherwise old composition is not patentable regardless of any new or unexpected properties. In re Fitzgerald et al., 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § 2112 - § 2112.02.
	Even if assuming that the prior art references do not meet the requirements of 35 U.S.C. 102, it would still have been obvious to one of ordinary skill in the art, at the time the invention was made, to arrive at the same inventive composition because the disclosure of the inventive subject matter appears within the generic disclosure of the prior art.

Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive. 	While applicant argues that Oda et al. fails to disclose or suggest the phosphorus atom content of “20 to 100 ppm by mass," it is noted that the preferable minimum of 20 ppm taught by Ola (above) meets this requirement.
	Although Oda et al. does not include an example of the presently claimed range of phosphorus atom, it is well settled that anticipatory teachings are not limited to any particular embodiment/example.  In re Boe, 148 USPQ 507 (CCPA 1966).  

	One of ordinary skill in the art would at least have rationale to have the 20ppm, or more, of phosphorus atom content in the poplyamide resin composition.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., solder reflow property) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099.  The examiner can normally be reached on M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
KCE